Webb, Judge.
Frank Holden Realty Company, a licensed real estate broker, brought suit against its former employee, Kenneth Andrews, seeking to recover 50% of a commission earned by Andrews in the sale of a property after Andrews had left plaintiffs employment. The basis upon which the two-count complaint was tried was that Andrews, in leaving plaintiffs employment, had orally agreed or represented that he would split with plaintiff any commission earned in the event of the location and sale of property to a certain prospective purchaser. The case was tried before the court without a jury, and the only witnesses were plaintiffs president and the defendant. Plaintiffs witness testified that there was such an agreement, while defendant testified to the contrary, resulting in a swearing contest as to the existence or nonexistence of the agreement or representation.
Since the court, sitting as the trior of fact, determined the credibility of the witnesses and resolved the conflict in defendant’s favor, and no errors of law have been made to appear, the judgment for defendant is affirmed.
Submitted April 3, 1974
Decided April 17, 1974.
Howard H. Johnston, for appellant.
Jimmy D. Berry, for appellee.

Judgment affirmed.


Deen and Stolz, JJ, concur.